 
Exhibit 10.5
 
SIXTH AMENDMENT




AGREEMENT, made this 27th day of June, 2008, entered into between MACK-CALI CW
REALTY ASSOCIATES L.L.C., a New York limited liability company, having its
principal office c/o Mack-Cali Realty Corporation, 100 Clearbrook Road,
Elmsford, New York (herein referred to as "Landlord"), and AFP IMAGING
CORPORATION, a New York corporation, having an office at 250 Clearbrook Road,
Elmsford, New York 10523 (herein referred to as "Tenant").


W I T N E S S E T H :


WHEREAS, Landlord’s predecessor in interest, Robert Martin Company, and Tenant
entered into a written lease agreement dated June 11, 1985, as amended by First
Amendment dated July 18, 1991, Second Amendment dated June 30, 1993, Third
Amendment dated June 8, 1995, Fourth Amendment dated June 8, 1999 and Fifth
Amendment dated March 4, 2004 (hereinafter collectively called the "Lease")
wherein and whereby Landlord currently leases to Tenant and Tenant currently
hires from Landlord approximately 47,735 square feet in the building known as
250 Clearbrook Road, Elmsford, New York, for a term which currently expires
December 31, 2009, and


WHEREAS, the parties hereto desire to amend and extend the term of said Lease
pursuant to the terms and provisions set forth below;


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, each to the other in hand paid, IT IS
AGREED as follows:


1.           The Lease is hereby extended for a period of ten (10) years
commencing on January 1, 2010 and expiring on December 31, 2019 (“Renewal
Term”).


2.           During the Renewal Term, the Fixed Annual Rent shall be as follows:


Period
Yearly Rate
Monthly Installment
Annual Rate Per
Rentable Sq. Ft.
January 1, 2010 –
December 31, 2012
$548,952.50
$45,746.04
$11.50
January 1, 2013 –
December 31, 2016
$596,687.50
$49,723.96
$12.50
January 1, 2017 –
December 31, 2019
$644,422.50
$53,701.88
$13.50



3.           As of January 1, 2010, the definition of Base Tax set forth in the
first sentence of Article 42A(b) of the Lease (as recited in Paragraph 3 of the
Second Amendment to the Lease, as amended) is hereby deleted in its entirety and
the following shall be substituted in place thereof:


“(b)           ‘Base Tax’ is the product of the tax rates set forth on tax bills
rendered for each Tax for the 2008 calendar year for calendar year Taxes and the
2008/2009 fiscal Tax Year for fiscal year Taxes multiplied by the full assessed
valuations of the Real Property for the 2008 calendar year for calendar year
Taxes and the 2008/2009 fiscal Tax Year for fiscal year Taxes.”


4.           As of January 1, 2010, the Base Index set forth in Article
42B(i)(b) of the Lease (as recited in Paragraph 4 of the Second Amendment to the
Lease, as amended) is hereby deleted in its entirety and the following shall be
substituted in place thereof:


“(b)           ‘Base Index’ shall mean the Index for the calendar month January,
2008.”


5.           Landlord hereby leases the demised premises to Tenant and Tenant
hereby hires from Landlord the demised premises in its as is condition during
the Renewal Term, upon the terms and conditions set forth herein.  Landlord
shall have no obligation to perform any work in or about the demised premises,
except that Landlord shall, at its sole cost and expense, perform the following
work: (i) furnish and install a fire alarm panel; (ii) replace six (6) of the
ten (10) existing space heaters in the warehouse area (and shall guaranty the
remaining four (4) existing space heaters, as hereinafter provided); (iii)
furnish and install exit and emergency lights; (iv) replace exterior staircase
with new prefab concrete staircase in the loading dock area; (v) re-caulk and
insulate the area below windows; (vi) paint rusted soffitt on the exterior of
the building; (vii) update lobby entrance (to include new step coverings, a
stone floor, refinishing banisters, painting & installing a sliding glass
window); (viii) balance HVAC in office area (collectively, Landlord’s Work”).
Landlord’s Work shall be performed at a mutually convenient time following the
execution and delivery of this Sixth Amendment. Tenant shall permit Landlord
access to the demised premises at any time during normal business hours to
perform Landlord’s Work without same constituting an eviction or entitling
Tenant to any abatement of rent or otherwise.  Tenant shall cooperate with
Landlord during the performance of Landlord’s Work by removing all wall hangings
and relocating all furniture, fixtures and personnel as may be necessary.
Landlord shall use commercially reasonable efforts to minimize interference with
the conduct of business by Tenant.
 

--------------------------------------------------------------------------------




6.           Notwithstanding anything herein to the contrary, in addition to
Landlord’s Work described in Paragraph 5 above, Landlord shall also perform work
in the demised premises as shown on the floor plan attached hereto as Exhibit
A-1 (the “Tenant Improvement Work”). The parties agree that the cost of
performing the Tenant Improvement Work pursuant to Exhibit A-1 is TWO HUNDRED
EIGHTY-TWO THOUSAND EIGHT HUNDRED THIRTY-FIVE AND 00/100 DOLLARS ($282,835.00),
as set forth on the construction budget attached hereto as Exhibit B-1, subject
to adjustment if Tenant requests changes in the work.  Notwithstanding anything
contained herein to the contrary, Landlord shall contribute a gross amount not
to exceed SEVENTY FIVE THOUSAND AND 00/100 DOLLARS ($75,000.00), which amount
includes 5% for Landlord’s contingency and 5% for Landlord’s overhead, for the
Tenant Improvement Work to be performed by Landlord. If as a result of changes
in the Tenant Improvement Work requested by Tenant, the cost thereof is less
than $75,000.00, Landlord shall be responsible for the first $75,000.00 of the
cost of the Tenant Improvement Work and any unused portion of Landlord’s
contribution shall remain available to be used by Tenant for other construction
work to be performed in the demised premises during the term of the
Lease. Tenant shall contribute the sum of TWO HUNDRED SEVEN THOUSAND EIGHT
HUNDRED THIRTY-FIVE AND 00/100 DOLLARS ($207,835.00) (subject to adjustment if
Tenant requests changes in the work) toward the cost of the Tenant Improvement
Work, which shall be paid by Tenant to Landlord as follows: fifty percent (50%)
simultaneously with the execution and delivery of this Sixth Amendment by Tenant
and the balance upon commencement of the Tenant Improvement Work. Part of the
Tenant Improvement Work consists of replacing all existing lighting fixtures in
the demised premises. Any rebates resulting from said replacement shall be for
the benefit of Tenant. The Tenant Improvement Work shall be performed at a
mutually convenient time following the execution and delivery of this Sixth
Amendment. Tenant shall permit Landlord access to the demised premises at any
time during normal business hours to perform the Tenant Improvement Work without
same constituting an eviction or entitling Tenant to any abatement of rent or
otherwise.  Tenant shall cooperate with Landlord during the performance of
Landlord’s Work by removing all wall hangings and relocating all furniture,
fixtures and personnel as may be necessary. Landlord shall use commercially
reasonable efforts to minimize interference with the conduct of business by
Tenant.
 
7.           Provided that Tenant continues its existing maintenance contract
with Landlord in full force and effect, from and after the date hereof, and
during the Renewal Term, Landlord shall guarantee the two (2) rooftop
air-conditioning units servicing the demised premises (unit model
GCSII-953-250A-2Q and unit model GCS3-953-125A-104) to be in good working order,
including replacement (if necessary in Landlord’s sole discretion).  Such
guarantee shall not extend to cover any negligence by Tenant.  All other rooftop
air-conditioning units are deemed to be in good working order and shall be
Tenant's responsibility per the terms of the Lease.  In addition, Landlord shall
guarantee the four (4) remaining existing heating space heaters in the warehouse
area to be in good working order during the Renewal Term.



--------------------------------------------------------------------------------



 
8.           Article 57 (Right of First Refusal – Expansion) of the Lease is
hereby deleted in its entirety and the following is substituted in its place:
 
(a)           i.           Subject to the provisions of this Article, Tenant
shall have the option to lease from Landlord contiguous space in the
building,  as shown on the attached floor plan annexed hereto and made a part
hereof as Exhibit A-2, ("Additional Space") at the expiration of the existing
space lease (or if presently un-leased, the initial space lease(s))  for such
Additional Space, subject to Landlord’s right to renew such leases or to enter
into direct leases with existing subtenants and subject to the rights of any
existing tenants with respect to the Additional Space.  If the Term of this
Lease shall be in full force and effect on the expiration or termination date of
the existing space leases or initial space lease, as the case may be, for the
Additional Space, subject to Landlord’s right to renew such leases or enter into
direct leases with existing subtenants and subject to the rights of any existing
tenants with respect to the Additional Space, and the date upon which Tenant
shall exercise the option hereinafter referred to, Tenant shall have the option
to lease all, but not less than all of the Additional Space on an as-is basis,
provided Tenant gives Landlord written notice of such election within ten (10)
days after Tenant shall receive Landlord's notice that such Additional Space is
available for leasing to Tenant.  If Tenant fails or refuses to exercise this
option within the time period set forth above (TIME BEING OF THE ESSENCE), then
and in such event Tenant shall have no further rights under this Section with
respect to such Additional Space.  If Tenant shall elect to lease said
Additional Space: (v) said Additional Space shall be deemed incorporated within
and part of the demised premises on the date that Landlord shall notify Tenant
that such Additional Space is ready for occupancy by Tenant and shall expire on
the Expiration Date of this Lease, (x) the Fixed Annual Rent payable under this
Lease shall be increased by an amount such that during the balance of the term
of this Lease the Fixed Annual Rent for said Additional Space shall be the then
fair market rent for the Additional Space, as determined in the manner set forth
in clause (ii) below, (y) Tenant’s Percentage Share shall be proportionately
increased, and (z) all other terms and provisions set forth in this Lease shall
apply, except that Landlord not be required to perform any work with respect to
said Additional Space or provide any tenant improvement allowance.

 
The parties shall promptly execute an amendment of this Lease confirming
Tenant's election to lease said Additional Space and the incorporation of said
Additional Space into the demised premises.

 
ii.           Landlord and Tenant shall use their best efforts, within thirty
(30) days after Landlord receives Tenant's notice of its election to lease said
Additional Space, ("Negotiation Period") to agree upon the Fixed Annual Rent to
be paid by Tenant for said Additional Space.  If Landlord and Tenant shall agree
upon the Fixed Annual Rent, the parties shall promptly execute an amendment to
this Lease stating the Fixed Annual Rent for the Additional Space.
 
If the parties are unable to agree on the Fixed Annual Rent for said Additional
Space during the Negotiation Period, then within fifteen (15) days notice from
the other party, given after expiration of the Negotiation Period, each party,
at its cost and upon notice to the other party, shall appoint a person to act as
an appraiser hereunder, to determine the fair market rent for the Additional
Space.  Each such person shall be a real estate broker or appraiser with at
least ten (10) years' active commercial real estate appraisal or brokerage
experience (involving the leasing of similar space as agent for both landlords
and tenants) in Westchester County.  If a party does not appoint a person to act
as an appraiser within said fifteen (15) day period, the person appointed by the
other party shall be the sole appraiser and shall determine the aforesaid fair
market rent.  Each notice containing the name of a person to act as appraiser
shall contain the person's address.  Before proceeding to establish the fair
market rent, the appraisers shall subscribe and swear to an oath fairly and
impartially to determine such rent.
 
If the two appraisers are appointed by the parties as stated in the immediately
preceding paragraph, they shall meet promptly and attempt to determine the fair
market rent.  If they are unable to agree within forty-five (45) days after the
appointment of the second appraiser, they shall attempt to select a third person
meeting the qualifications stated in the immediately preceding paragraph within
fifteen (15) days after the last day the two appraisers are given to determine
the fair market rent.  If they are unable to agree on the third person to act as
appraiser within said fifteen (15) day period, the third person shall be
appointed by the American Arbitration Association, upon the application of
Landlord or Tenant to the office of the Association nearest the Building.  The
person appointed to act as appraiser by the Association shall be required to
meet the qualifications stated in the immediately preceding paragraph.  Each of
the parties shall bear fifty percent (50%) of the cost of appointing the third
person and of paying the third person's fees.  The third person, however
selected, shall be required to take an oath similar to that described above.
 

--------------------------------------------------------------------------------



The three appraisers shall meet and determine the fair market rent.  A decision
in which two of the three appraisers concur shall be binding and conclusive upon
the parties.  In deciding the dispute, the appraisers shall act in accordance
with the rules then in force of the American Arbitration Association, subject
however, to such limitations as may be placed on them by the provisions of this
Lease.

 
After the Fixed Annual Rent for the Additional Space has been determined by the
appraiser or appraisers and the appraiser or appraisers shall have notified the
parties, at the request of either party, both parties shall execute and deliver
to each other an amendment of this Lease stating the Fixed Annual Rent for the
Additional Space.


If the Fixed Annual Rent for said Additional Space has not been agreed to or
established prior to the incorporation of said Additional Space in the demised
premises, then Tenant shall pay to Landlord an annual rent ("Temporary Rent")
which Temporary Rent on a per square foot basis shall be equal to the Fixed
Annual Rent, on a per square foot basis, then being paid by Tenant for the
demised premises.
 
Thereafter, if the parties shall agree upon a Fixed Annual Rent, or the Fixed
Annual Rent shall be established upon the determination of the fair market rent
by the appraiser or appraisers, at a rate at variance with the Temporary Rent
(i) if such Fixed Annual Rent is greater than the Temporary Rent, Tenant shall
promptly pay to Landlord the difference between the Fixed Annual Rent determined
by agreement or the appraisal process and the Temporary Rent, or (ii) if such
Fixed Annual Rent is less than the Temporary Rent, Landlord shall credit to
Tenant's subsequent monthly installments of Fixed Annual Rent the difference
between the Temporary Rent and the Fixed Annual Rent determined by agreement or
the appraisal process.
 
In determining the fair market rent for said Additional Space, the appraiser or
appraisers shall be required to take into account the rentals at which leases
are then being concluded for comparable space in the Building and in comparable
buildings in the County of Westchester, New York.  In no event shall the Fixed
Annual Rent for the Additional Space, on a per square foot basis, be less than
the Fixed Annual Rent for the demised premises, on a per square foot basis.
 
(b)           The option granted to Tenant under this Article may be exercised
only by Tenant, its permitted successors and assigns, and not by any subtenant
or any successor to the interest of Tenant by reason of any action under the
Bankruptcy Code, or by any public officer, custodian, receiver, United States
Trustee, trustee or liquidator of Tenant or substantially all of Tenant's
property.  Tenant shall have no right to exercise any of such options subsequent
to the date Landlord shall have the right to give the notice of termination
referred to in Article 17.  Notwithstanding the foregoing, Tenant shall have no
right to exercise the option granted to Tenant hereunder if, at the time it
gives notice of such election (i) Tenant shall not be in occupancy of
substantially all of the demised premises or (ii) the demised premises or any
part thereof shall be the subject of a sublease.  If Tenant shall have elected
to exercise its option hereunder, such election shall, at Landlord’s option in
its sole discretion, be deemed withdrawn if, at any time after the giving of
notice of such election and prior to the occupancy of the Additional Space,
Tenant shall sublease all or any part of the demised premises.”


9.           A new Article 58 (Option to Renew) is added to the Lease as
follows:
 
 

--------------------------------------------------------------------------------


 
OPTION TO RENEW:
 


(a)           If the term of this Lease shall then be in full force and effect
and Tenant has complied fully with its obligations hereunder, Tenant shall have
the option to extend the term of this Lease for a period of five (5) years (the
"Renewal Term") commencing on the day immediately following the Expiration Date,
provided however that Tenant shall give Landlord notice of its election to
extend the term no earlier than eighteen (18) months prior to the Expiration
Date nor later than twelve (12) months prior to the Expiration Date of the
term.  TIME BEING OF THE ESSENCE in connection with the exercise of Tenant's
option pursuant to this Article.


(b)           Such extension of the term of this Lease shall be upon the same
covenants and conditions, as herein set forth except for the Fixed Annual Rent
(which shall be determined in the manner set forth below), and except that
Tenant shall have no further right to extend the term of this Lease after the
exercise of the single option described in paragraph (a) of this Section.  If
Tenant shall duly give notice of its election to extend the term of this Lease,
the Renewal Term shall be added to and become a part of the Term of this Lease
(but shall not be considered a part of the initial Term), and any reference in
this Lease to the "Term of this Lease", the "Term hereof", or any similar
expression shall be deemed to include such Renewal Term, and, in addition, the
term "Expiration Date" shall thereafter mean the last day of such Renewal
Term.  Landlord shall have no obligation to perform any alteration or
preparatory or other work in and to the demised premises or provide a tenant
improvement allowance and Tenant shall continue possession thereof in its "as
is" condition.


(c)           If Tenant exercises its option for the Renewal Term, the Fixed
Annual Rent during the Renewal Term shall be the fair market rent for the
demised premises, as hereinafter defined.


(d)           Landlord and Tenant shall use their best efforts, within thirty
(30) days after Landlord receives Tenant's notice of its election to extend the
Term of this Lease for the Renewal Term ("Negotiation Period"), to agree upon
the Fixed Annual Rent to be paid by Tenant during the Renewal Term.  If Landlord
and Tenant shall agree upon the Fixed Annual Rent for the Renewal Term, the
parties shall promptly execute an amendment to this Lease stating the Fixed
Annual Rent for the Renewal Term.


(e)           If the parties are unable to agree on the Fixed Annual Rent for
the Renewal Term during the Negotiation Period, then within fifteen (15) days
after notice from the other party, given after expiration of the Negotiation
Period, each party, at its cost and upon notice to the other party, shall
appoint a person to act as an appraiser hereunder, to determine the fair market
rent for the demised premises for the Renewal Term.  Each such person shall be a
real estate broker or appraiser with at least ten years' active commercial real
estate appraisal or brokerage experience (involving the leasing of office space
as agent for both landlords and tenants) in the County of Westchester.  If a
party does not appoint a person to act as an appraiser within said fifteen (15)
day period, the person appointed by the other party shall be the sole appraiser
and shall determine the aforesaid fair market rent.  Each notice containing the
name of a person to act as appraiser shall contain also the person's
address.  Before proceeding to establish the fair market rent, the appraisers
shall subscribe and swear to an oath fairly and impartially to determine such
rent.


If the two appraisers are appointed by the parties as stated in the immediately
preceding paragraph, they shall meet promptly and attempt to determine the fair
market rent.  If they are unable to agree within forty-five (45) days after the
appointment of the second appraiser, they shall attempt to select a third person
meeting the qualifications stated in the immediately preceding paragraph within
fifteen (15) days after the last day the two appraisers are given to determine
the fair market rent.  If they are unable to agree on the third person to act as
appraiser within said fifteen (15) day period, the third person shall be
appointed by the American Arbitration Association (the “Association”), upon the
application of Landlord or Tenant to the office of the Association nearest the
Building.  The person appointed to act as appraiser by the Association shall be
required to meet the qualifications stated in the immediately preceding
paragraph.  Each of the parties shall bear fifty percent (50%) of the cost of
appointing the third person and of paying the third person's fees.  The third
person, however selected, shall be required to take an oath similar to that
described above.
 

--------------------------------------------------------------------------------


 
The three appraisers shall meet and determine the fair market rent.  A decision
in which two of the three appraisers concur shall be binding and conclusive upon
the parties.  In deciding the dispute, the appraisers shall act in accordance
with the rules then in force of the Association, subject however, to such
limitations as may be placed on them by the provisions of this Lease.


Notwithstanding the foregoing, in no event shall the Fixed Annual Rent during
the Renewal Term be less than the Fixed Annual Rent during the last year of the
Term of this Lease immediately preceding the Renewal Term.


(f)           After the fair market rent for the Renewal Term has been
determined by the appraiser or appraisers and the appraiser or appraisers shall
have notified the parties, at the request of either party, both parties shall
execute and deliver to each other an amendment of this Lease stating the Fixed
Annual Rent for the Renewal Term.


(g)           If the Fixed Annual Rent for the Renewal Term has not been agreed
to or established prior to the commencement of the Renewal Term, then Tenant
shall pay to Landlord an annual rent ("Temporary Rent") which Temporary Rent
shall be equal to two hundred percent (200%) of the Fixed Annual Rent payable by
Tenant for the last year of the Term immediately preceding the Renewal
Term.  Thereafter, if the parties shall agree upon a Fixed Annual Rent, or the
Fixed Annual Rent shall be established upon the determination of the fair market
rent by the appraiser or appraisers, at a rate at variance with the Temporary
Rent (i) if such Fixed Annual Rent is greater than the Temporary Rent, Tenant
shall promptly pay to Landlord the difference between the Fixed Annual Rent
determined by agreement or the appraisal process and the Temporary Rent, or (ii)
if such Fixed Annual Rent is less than the Temporary Rent, Landlord shall credit
to Tenant's subsequent monthly installments of Fixed Annual Rent the difference
between the Temporary Rent and the Fixed Annual Rent determined by agreement or
the appraisal process.


(h)           In describing the fair market rent during the Renewal Term, the
appraiser or appraisers shall be required to take into account the rentals at
which leases are then being concluded (as of the last day of the Term) (for five
(5) year leases without renewal options with the Landlord and Tenant each acting
prudently, with knowledge and for self-interest, and assuming that neither is
under undue duress) for comparable space in the Building and in comparable
office buildings in the County of Westchester.


(i)           The option granted to Tenant under this Article may be exercised
only by Tenant, its affiliates, permitted successors and assigns, and not by any
subtenant or any successor to the interest of Tenant by reason of any action
under the Bankruptcy Code, or by any public officer, custodian, receiver, United
States Trustee, trustee or liquidator of Tenant or substantially all of Tenant's
property.  Tenant shall have no right to exercise this option subsequent to the
date Landlord shall have the right to give the notice of termination referred to
in Article 17 of the Lease unless Tenant cures the default within the applicable
grace period.  Notwithstanding the foregoing, Tenant shall have no right to
extend the term if, at the time it gives notice of its election (i) Tenant shall
not be in occupancy of substantially all of the demised premises or (ii) the
demised premises (or any part thereof) shall be the subject of a sublease.  If
Tenant shall have elected to extend the term, such election shall be (at
Landlord’s sole option) deemed withdrawn if, at any time after the giving of
notice of such election and prior to the commencement of the Renewal Term,
Tenant shall sublease (all or any portion of) the demised premises or assign
Tenant’s interest in this Lease.”


10.           Tenant agrees not to disclose the terms, covenants, conditions or
other facts with respect to this Sixth Amendment, including, but not limited to,
the Fixed Annual Rent, to any person, corporation, partnership, association,
newspaper, periodical or other entity except pursuant to a valid business
purpose or as required by law.  This non-disclosure and confidentiality
agreement shall be binding upon Tenant without limitation as to time, and a
breach of this paragraph shall constitute a material breach under the Lease.


11.           The Tenant represents that it has dealt with no broker in
connection with this Sixth Amendment other than Austin Corporate Properties,
Inc. and agrees to indemnify, defend and hold Landlord harmless from any and all
claims of any other broker arising out of or in connection with negotiations of,
or entering into of, this Sixth Amendment.
 

--------------------------------------------------------------------------------


 
12.           Tenant hereby represents to Landlord that (i) there exists no
default under the Lease either by Tenant or Landlord; (ii) Tenant is entitled to
no credit, free rent or other offset or abatement of the rents due under the
Lease; and (iii) there exists no offset, defense or counterclaim to Tenant’s
obligation under the Lease.


13.           Except as otherwise set forth herein, all the other terms and
provisions contained in the Lease shall remain in full force and effect.


14.           It is understood and agreed that this Sixth Amendment is submitted
to the Tenant for signature with the understanding that it shall not bind the
Landlord unless and until it has been executed by the Landlord and delivered to
the Tenant or Tenant's attorney.


15.           The Lease, as hereby amended, shall be binding upon the parties
hereto, their successors and assigns.


IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the day and year first above written.



 
MACK-CALI CW REALTY ASSOCIATES L.L.C.
 
By:
Mack-Cali Realty, L.P., member
 
By:
Mack-Cali Realty Corporation, general partner
                     
By:
/s/ Michael A. Grossman
     
Michael A. Grossman
     
Executive Vice President
                                 
AFP IMAGING CORPORATION
                     
By:
/s/ Elise Nissen
     
Name:
Elise Nissen       
Title:
Chief Financial Officer
EVP Finance   
